Case 1:18- “CvO7 07750- GBD Document 45 Filed 04/21/20 Page 1 of 1

THE WEITZ LAW. Eig! 5 Pea

   

Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

April 20, 2020

 

 

Setiscetemnann Se tean ag ett an STU Mee SO RDERED:
VIA CM/ECF eta Sy
Honorable Judge George B. Daniels fr b LY an wid,
United States District Court eed Daniels, U.S.D.J.

Southern District of New York
500 Pearl Street - Courtroom 11A Dated: APO 2 4 AnAy
New York, NY 10007 eg

Re: Norris v. American Trash LLC, d/b/a American Trash Bar, et al
Case 1:18-cv-07750-GBD

Dear Judge Daniels:
The undersigned represents the Plaintiff in the above-captioned case matter.

Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
adversely affected the business in this matter, it is very difficult for the parties to proceed in this
matter with discovery and productive settlement negotiations at this time.

Therefore, Plaintiff's undersigned counsel hereby respectfully requests that the Court grant an
additional thirty (30) day stay of all deadlines and/or any Conference in this matter, which would also
coincide with the recent New York “PAUSE” extension until May 15, 2020. The undersigned has
conferred with opposing counsel who consents to this request.

The Court may wish to note that this is undersigned counsel's second request to stay this
matter. Thank you for your consideration of this unfortunate, but necessary request.

Sincerely,

By: /S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Tel.: (305) 949-7777
Fax: (305) 704-3877
Email: bbw@weitzfirm.com

 
